COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      In re Carolyn Frost Keenan

Appellate case number:    01-15-00581-CV

Trial court case number: 2014-03190

Trial court:              133rd District Court of Harris County

Date motion filed:        7/27/15

Party filing motion:      Relator

       It is ordered that the motion for reconsideration en banc is   DENIED   GRANTED.


Judge’s signature: /s/ ______Rebeca Huddle_________________________________________
                         Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Huddle.


Date: August 27, 2015